DETAILED ACTION

Response to Amendment

The response received 30 September 2020 was not fully compliant with 37 CFR 1.121 as detailed in the telephonic interview conducted 01 December 2020 (see the interview summary mailed 04 December 2020).  The supplemental response received 03 December 2020 did not correct all noted issues of non-compliance as detailed in the telephonic interview conducted 09 December 2020 (see the interview summary mailed 14 December 2020).
A further supplemental response was received on 14 December 2020.  The amendments to the claims are still not in black text as required by MPEP § 608.01.  All papers which are to become a part of the permanent records of the U.S. Patent and Trademark Office must be legibly written either by a typewriter or mechanical printer in permanent dark ink or its equivalent.  Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  The use of non-black text in the claim amendments, which appears as a pixelated gray, does not meet this requirement.  For purposes of advancing prosecution of the present application and as a courtesy to Applicant, the amendments have been treated as though they were fully compliant with 
By the 14 December 2020 amendment, Claims 1-3, 8, 11-13, and 18 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 102 have been considered but are moot in view of the new grounds of rejection set forth below.
To the extent that Applicant’s arguments are relevant to the new grounds of rejection, they are not persuasive.
Regarding the objection to the drawings for failure to comply with 37 CFR 1.84(p)(5), Applicant states that the reference numerals at issue have been removed from the specification (page 12 of the 14 December 2020 response).  However, it appears that paragraph 0060 of the substitute specification still includes these reference numerals.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Sharifi Mehr, US Patent 10574698 (hereinafter “Mehr”), and with particular reference to independent Claim 1, Applicant argues that Mehr does not disclose instantiating decoy services and only describes sending decoy content over a network (pages 13-15 of the present response, citing Mehr, column 2, line 48-column 3, 
Regarding certain dependent claims, Applicant provides additional arguments that follow from the above arguments (see pages 16-20 of the present response), and which are generally addressed by the incorporation of the additional reference or by the additional citations more explicitly discussing instantiation and use of decoy content services (see Mehr, column 6, lines 18-39).

Information Disclosure Statement

On the information disclosure statement filed 30 September 2020, patent citation 11 is lined through because the issue date and patentee do not match those of the listed patent number.   Patent application publication citations 5 and 22 are lined through because the publication date and applicant do not match those of the respective publication numbers.

Drawings

The objections to the drawings as requiring a prior art label and for failure to comply with 37 CFR 1.84(p)(4) are withdrawn in light of the amended drawings filed 03 December 2020.  The objections to the drawings for failure to comply with 37 CFR 1.84(p)(5) and for informalities are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 255, 257, and 258 (see paragraph 0060).  Although Applicant states that these reference numerals have been removed from the specification (page 12 of the 14 December 2020 response), it appears that paragraph 0060 of the substitute specification still includes these reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to because they include informalities.  The amended drawings for Figures 6A and 6B are extremely grainy and of poor quality, rendering them difficult to read.  See 37 CFR 1.84(a)(1) and (l), and MPEP § 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification

The objections to the abstract and disclosure for informalities are NOT withdrawn because not all issues appear to have been addressed and/or because the amendments appear to have raised new issues, as detailed below.  Applicant’s statement that a brief summary was intentionally omitted (page 12 of the 14 December 2020 response) is acknowledged.
The abstract of the disclosure is objected to because it includes informalities.  In line 2, it appears that “hosing” should read “hosting”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  

Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

The objections to Claims 2 and 13 for informalities are not withdrawn, because the amendments have raised new issues, as detailed below.  The objection to Claim 3 is not withdrawn, because it does not appear to have been addressed.
Claims 2, 3, 13, and 20 are objected to because of the following informalities:
In Claim 2, line 1, the comma after “comprising” should be deleted.
Claim 3 does not end with a period as required.  Further, it appears that there may be underlining indicated at the end of the claim, but it is not clear from the text color and grainy quality what text is indicated to be added by this underlining.

Claim 20 does not end with a period as required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the each service” in lines 6 and 7.  This is grammatically unclear.  It appears that this should either refer to “each service” or to “the respective service” or similar.  The claim further recites “the server of the plurality of servers” in line 7.  There is not clear antecedent basis for this limitation in the claim.  The claim additionally recites “an ACTIVE DIRECTORY” in line 15 and makes additional references to “the 
Claim 6 recites “one server of the plurality of server of the plurality of servers” in line 4.  This is grammatically unclear.
Claim 11 recites “a server of the plurality of servers implementing the respective service” in line 7.  It is not clear whether it is the plurality of servers that implement the respective service or the single “a server” that implements the respective service.  The above ambiguity renders the claim indefinite.
Claim 12 recites “an ACTIVE DIRECTORY” in line 2 and makes additional references to “the ACTIVE DIRECTORY”.  The capitalization of the term suggests that this is intended to refer to Microsoft’s trademarked Active Directory, identifying or describing a particular product.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  See MPEP § 2173.05(u).
Claim 13 recites “the ACTIVE DIRECTORY” in lines 1-2, which is indefinite for the reasons detailed above.  The claim further recites “by: determine… generate… instantiate… and associate” in lines 6-15.  The tense of the verbs “determine”, “generate”, “instantiate”, and “associate” are not grammatically clear following the preposition “by”.

Claims not specifically referred to are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr, US Patent 10574698 (hereinafter “Mehr”), in view of Touboul et al, US Patent 9712547 (cited in the previous Office action).
In reference to Claim 1, Mehr discloses a method that includes providing a network environment including a network and servers implementing services (Figure 1A); providing a name manager and analyzing name data for the services to determine 
Touboul discloses a method that includes providing a network environment including a network and servers implementing services (see Figures 1 and 2); and providing an Active Directory implemented by a directory server including authentication records and modifying the Active Directory referencing decoy names of decoy services and authentication data (see column 4, lines 54-67, Active Directory; column 8, lines 14-44, decoy services and credentials; column 8, line 66-column 9, line 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr with the Active Directory of Touboul, in order to dynamically manage decoy policies (Touboul, column 6, lines 38-41) and to allow forensics on attempts to access decoy attack vectors (see Touboul, column 8, lines 5-44).
In reference to Claim 2, Mehr and Touboul further disclose determining the domain specific naming convention, generating a name, instantiating a service, and associating the name and address with the service (see Mehr, column 11, line 41-column 12, line 12)).

In reference to Claims 4-7, Mehr further discloses providing endpoints and storing decoy records referencing the decoy names including authentication credentials that refer to a service account, as well as associating the names with the accounts (Mehr, column 2, line 58-column 3, line 14; see also Touboul, column 6, line 48-column 7, line 32).
In reference to Claims 8 and 9, Mehr further discloses receiving a request to access services using authentication information and monitoring actions (Mehr, column 2, line 58-column 3, line 14).
In reference to Claim 10, Mehr further discloses a number of decoy services (see Mehr, Figure 3).

Claims 11-20 are directed to systems having functionality corresponding to the methods of Claims 1-10, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rafalovich et al, US Patent 8181250, discloses a honeypot in a network for use with active directory accounts.
Strogov et al, US Patent 10938854, discloses a system using file honeypots in directories having particular naming rules.
Stolfo et al, US Patent Application Publication 2010/0077483, discloses a method using decoy information to detect attackers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492